Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Johnny Grayson appeals the district court’s order denying his motion requesting to serve his term of imprisonment in home confinement based on his medical condition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Grayson, No. 5:08-cr-00046-FPS-1 (N.D.W.Va. Apr. 24, 2009). We further deny Gray-son’s motions for transcripts at government expense, for appointment of counsel, for appointment of Douglas VanVleet as his jailhouse lawyer, to allow VanVleet to enter an appearance, and for a ninety-day extension of time to file his brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.